CORRECTED: NOVEMBER 2, 2017
                                                     RENDERED: NOVEMBER 2, 2017
                                                                TO BE PUBLISHED




                   cSuprttttt  not barred from asserting her breach-of-contract claim. In affirming the result

 reached by the Court of Appeals panel, we reject the argument from the diocese

 that the ecclesiastical-abstention doctrine' bars this breach of contract claim.

 Accordingly, we remand the case to the trial court for proceedings consistent

 with this opinion.

                 I. FACTUAL AND PROCEDURAL BACKGROUND.
       The Roman Catholic Diocese of Covington employed- Janet Cropper to be

 the lay administrator of Saint Augustine School for the 2011-12 academic year.

 Near the ·end of the 2011-12 school tehn, the diocese renewed Cropper's

 employment contra~t for the following academic year. But on the eve of the

 opening of the school term, Father Gregory Bach, Saint Augustine's Pastor,

 informed Cropper that her job as lay administrator was eliminated and her

 employment with the diocese was terminated, stemming from the school's

 declining enrollment and dwindling operating fu~ds.

       Cropper then sued Saint Augustine 'for, among other theories of recovery,

 breach of her employment contract. Both Cropper and Saint Augustine filed

 motions for summary judgment. The trial court ruled in favor of Cropper that

 her claims were not barred by the ecclesiastical-abstention doctrine but

 ultimately ruled in favor of Saint Augustine that, as a matter of ~aw, Cropper

· could not show a breach of her employment contract. Cropper appealed the

 trial court'~ decision, and the Court of Appeals reversed the trial court's

  determination that Cropper could not prove a breach of contract and remanded
                       -      .
. the case to the trial court for further proceedings. The appeals panel rejected


                                         2
· the application of the ministerial-exception doctrine without mentioning.the·

 application of the ecclesiastical-abstention doctrine.

                                         ·II. ANALYSIS.

      A. Standard of Review.
             We review a trial court's granting of a party's summary judgment motion

 de novo.2 "On appeal, '[t]he standard of review ... of a summru:y judgment is

 whether the circuit judge correctly found that there were no issues as to any

 material fact and that the moving party was entitled to a judgment as a matter ·

 of law."'3

      B. Substantive Analysis.
             Saint Augustine argues that the ecclesiastical-abstention doctrine bars

 Cropper from asserting a claim for damages for breach of her employment

 contract. As a matter of clarification, both the ecclesiastical-abstention and

 ministerial-exception doctrines operate as affirmative        defens~s.   not as

jurisdiCtional bars, that the party asserting the defenses bears the burden of

 proving.4

             We note that Saint Augustine not only did not argue 1;hat the ministerial-
         '                               '


 exception doctrine applies in its defense, but ~pecifically asserted that it is not

 arguing for the application of this     doctri~e   to the facts of this case:



 2 Caniffv. CSX Transp., Inc.~ 438 S.W.3d 368, 372 (Ky. 2014).
 s Id. (quoting Pearson ex rel. Trent v. Nat'l Feeding Sys., Inc., 90 S.W.3d 46, 49 (Ky.
 2002)).
 4 Kirby v. Lexington Theological Seminary, 426 S.W.3d 597, 607-08 (Ky. 2014)
 ("ministerial exception is an affirmative defense that must be pleaded and proved");
. Saint Joseph Catholic Orphan Society v. Edwards, 449 S.W.3d 727, 737 (Ky. 2014)
 ("ecclesiastical-abstention doctrine is an affirmative defense").
                                              3
 "... Appellants are not pursuing their ministerial exception defense .. .Instead,

 Appellants are taking their stand solely on [the] broader abstention

. doctrine .... "5 So we will not analyze the ministerial exception and   it~   possible

 application to this case and confine our analysis to the ecclesiastical-

 abstention doctrine.

       1. Ecclesiastical-Abstention Doctrl.ne.

          The ecclesiastical-abstention doctrine prohibits secular courts from

 adjudicating predominantly religious issues, such as disputes relating to faith,

 doctrine, and denominational governance because doing so violates the

 Establishment and Free Exercise Clauses of the First Amendment.6 We

 recognized the ecclesiastical-abstention doctrine in Kentucky law in Kirby v.

 Lexington Theological Seminary:

          At bottom, the ecclesiastical abstention doctrine is primarily
          interested in preventing any chilling effect on church practices as a
          result of government intrusion in the form of sec:ular courts. But
          when the case merely involves a church, or even a minister, but
          does not require the interpretation of actual church doctrine,
          courts need not invoke the ecclesiastical abstention doctrine. No
          entanglement concern arises as a result of the mere inference of
          religion. Courts must "look not at the label placed on the action
          but at the actual Issues the court has been asked to decide." 7

 This court in Saint Joseph Catholic Orphan Society v. Edwards also expounded .

 on the ecclesiastical-abstention doctrine:

          But churches are not the only [beneficiaries] of ecclesiastical
          abstention. All religious organizations are entitled to protection
          under the First Amendment, so all suits that present an
          ecclesiastical character, those "which concern theological

 s Brief for Appellant at 31.
 6   Saint Joseph Catholic Orphan Society v. Edwards, 449 S.W.3d 727 (Ky. 2014); 133
 Am. Jur. Trials 379, § 7 (2014).
 1   426 S.W.3d 597, 619 (Ky. 2014) (internal citations omitted).
                                              4
          controversy, church discipline, ecclesiastical government, or the
          conformity of the members of the church to the standard of morals
        . required of them" fall within the scope of the ecclesiastical-
          abstention doctrine.a              ·

Und~r     the .ecclesiastical-abstention doctrine, the question at the heart of

whether Cropper's contract claim should be allowed is "whether [Cropper's]

breach of contract claim can be decided without wading into doctrinal waters. "9

         Simply stated, deciding Cropper's breach of contract claim does not

require application of church law or doctrine. In fact, Saint Augustine's

justification for the Cropper's dismissal stems from declining student

enrollment and shrinking revenues. No matter the extent of Cropper's

involvement in the religious life of Saint Augustine, adjudicating her damages

claim for breach of her employment contract does not require the secular

court's "wading into doctrinal waters"; it is simply the termination of the lay

administrator at a parochial school. Even if Cropper had been a prominent

actor in the religious life of the community, unless Saint Augustine fired her for

reasons associated with the application of church doctrine or governance, the

ecclesiastical-abstention doctrine would not apply.

         This case mirrors the factual circumstances of Kirby almost perfectly. In

Kirby, this court held the ecclesiastical-abstention doctrine not to apply to a

breach-of-contract claim raised by a tenured professor, Kirby, who taught

Christian social ethics at the Lexington Theological Sem.inary.10 The Seminary




a 449 S.W.3d at 739.
9   Id. at 620.
10 Kirby v. Le'xington Theological Seminary, 426 S.W.3d 597, 601 (Ky. 2~14).
                                             5
terminated Kirby's position because of a "tsunami of economic disasters"

causing the Seminary's budget to              shri~k   dramatically.11 In this case, Cropper

·was the lay administrator-the principal-of Saint Augustine School,. which
                   .




terminated her position because enrollment was dropping and money was

tight. We follow this Court's rejection of the Lexington Theology Seminary's

ecclesiastical-abstention doctrine            defen~e   in Kirby by rejecting Saint

Augustine's ecclesiastical-abstention doctrine defense today.

            Therefore, we hold that the ecclesiastical-abstention doctrine affirmative·

defense does not apply in this case because Cropper's "breach-of-contract
        .                                         .
claim requires no inspection or evaluation of church doctrine. Neutral

principles of law can be applied. According, the ecclesiastical abstention

doctrine does not apply .... "12

                                       III.       CONCLUSION.

            We affirm the result-reached by the Court of Appeals panel and hold that

the ecclesiastical abstention do?trine does not apply to the facts of this case."

Accordingly, we remand this case to the trial court for further proceedings.

            All sitting. All concur.




11   Id. at 603. ·
12   Id. at 619.
                                                  6
COUNSEL FOR APPELLANTS: .

Richard G. Meyer
Nicholas Charles Birkenhauer
Dressman Benzinger Lavelle PSC

COUNSEL FOR APPELLEE:

Gail Marie Langendorf
Busald, Funk & Zevely, PSC




                                 7
               ciupr:em:e filnurf nf ~:enfurku
                              2016-SC-000243-DG



SAINT AUGUSTINE SCHOOL;                                             APPELLANTS
DIOCESE OF COVINGTON


                    ON   R~VIEW
                            FROM COURT OF APPEALS
v.                     CASE NO. 2014-CA-001518
                 BRACKEN CIRCUIT COURT NO. 13-CI-00024



JANET CROPPER                                                         APPELLEE


                             ORDER CORRECTING


      The Opinion of the Court rendered November 2, 2017 is corrected on its

face by substitution of the attached Opinion in lieu of the original Opinion.

      Said correction does not affect the holding of the original Opinion of the

Court.

      ENTERED: November 2, 2017